Lumpkin, Justice.
The facts are stated by the reporter. We have no doubt at all either as to the authority or duty of the court to compel the restoration by Candler of the fund *214in Ms hands to the receiver, under the facts of this case. Petitions for this purpose having been filed both by Charters, the receiver, and the Farmers Loan & Trust Company, the pai'ty entitled to the fund, it was a matter of discretion with the presiding judge as to which of the movants he would allow to represent the court in procuring a restitution of the fund; but he certainly ought to have compelled restitution at the instance of either one or the other of these petitioners.
The former judgment awarding the money to Candler having been set aside, the fund was still subject to the jurisdiction of the court, and it makes no difference at all that the receiver had voluntarily paid it over to Candler, so far as the right and power of the court to control it was concerned. In view of the circumstances under which Candler received the fund, he was, in legal contemplation, neither more nor less than the custodian for the court, and took and held it subject to such final disposition as the court might order and direct. Wikle, receiver, v. Silva et al., 70 Ga. 717, is directly in point. See, also, Robinson v. Woodmansee et al., 76 Ga. 830.
As to the obligation of a party to the record, who has received the benefit of an erroneous judgment, to make restitution on the reversal of that judgment, see Bank of the United States v. Bank of Washington, 6 Pet. 7; and as to the power and duty of a court to compel the restoration of a fund lately in its registry, see Morris’ Cotton, 8 Wall. 507; 12 Am. & Eng. Enc. of Law, p. 125. Really, the multiplication of authorities upon the question in hand is unnecessary. It is plain and free from doubt. The fund in controversy having been in a court exercising equitable jurisdiction, and having been withdrawn from the custody of that court by virtue of a judgment which was afterwards reversed, its equitable powers were properly invoked, and ought to have been exei’cised in compelling restoration.

Judgment reversed.